Order entered April 2, 2013




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00147-CR

                                   GARY ISAAC, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 195th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F00-00858-N

                                            ORDER
       Based on the Court’s opinion of this date, we DENY as moot court reporter Debi Harris’s

March 26, 2013 request for an extension of time to file the reporter’s record.


                                                       /s/   LANA MYERS
                                                             JUSTICE